Citation Nr: 1211462	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-02 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a nasal disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim.  The Veteran was notified of the denial and of his appellate rights in a letter dated later in May 2005.

In October 2010, the Veteran presented sworn testimony during a personal hearing before the undersigned Veterans Law Judge (VLJ) at the RO in Atlanta, Georgia.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In December 2010, the Board remanded the Veteran's claim for further evidentiary development.  The VA Appeals Management Center (AMC) continued to deny the Veteran's claim in January 2012, when a supplemental statement of the case (SSOC) was issued.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

This appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim on appeal.  The Board is cognizant of the facts that the Veteran's case has been in adjudicative status for several years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his nasal disorder claim.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's Remand instructions in the present appeal have not been complied with, the case must be remanded again so that this may be accomplished.

Specifically, the December 2010 Board Remand instructed the AMC/RO to obtain outstanding private treatment records and VA treatment records, and thereafter to schedule the Veteran for a VA examination to determine the nature and etiology of any nasal disorder that he may have.

A review of the record shows that private treatment records were requested as instructed.  However, the AMC did not fully comply with the December 2010 Remand instructions as to the outstanding VA treatment records.

The December 2010 Board Remand acknowledged the Veteran's October 2010 hearing testimony that, after receiving private medical treatment for a nasal disorder from his May 1954 military discharge until approximately 1972, he was thereafter primarily treated at the VA Medical Center (VAMC) in Augusta, Georgia from the early 1990's to the present.  He also purportedly received relevant treatment at the VAMC in East Orange, New Jersey in the 1960s.  The Board therefore instructed that these outstanding treatment records be obtained and associated with the claims file.

Although the AMC requested the Veteran's treatment records from the VAMC in East Orange, New Jersey, the inquiry was limited to records dating from January 1, 1960 to December 31, 1960.  Critically, the Board's December 2010 Remand indicated that VAMC records "from the 1960s" were to be requested as this was consistent with the Veteran's hearing testimony.  The AMC's limited records request was therefore inconsistent with the Board's instruction, and the June 2011 Formal Finding of Unavailability was premature.

As to the VA treatment records from the VAMC in Augusta, Georgia, these records were obtained and associated with the claims file in April 2011.  Unfortunately, these records were associated with the claims file after the Veteran was afforded a January 2011 VA examination as to his nasal condition.  The Board observes that the January 2011 VA examiner referenced VA treatment records dated in 2006 and 2007 which he most likely reviewed electronically.  However, the Veteran's representative has raised concerns that the VA treatment records added to the file in April 2011 could not have been reviewed by the examiner in their entirety prior to the January 2011 VA examination.  See the Written Brief Presentation dated March 2012.

As to the adequacy of the January 2011 VA examination, after examination of the Veteran and a review of his medical history, the VA examiner concluded, "[i]n regards to the ongoing allergic rhinitis and the question about whether this is a result and service connected all the way back to the 1950s, it is my opinion that there is no connection to this etiology being the result of active duty service or even that this really were symptoms that were related to military service."  He continued, "[i]n regards to the allergic rhinitis itself, inasmuch as there is concluded from the evidence of the clinical comments made by the ENT service in this facility there is little question that there may be some evidence to support the fact that this is an allergic process and recommendations would be at this point to undergo allergy testing which apparently may have been considered in the past but never done again."  He then reiterated, "[a]gain, in my opinion, I do not think this is related to his active duty or the result of military service."

Crucially, the Board has thoroughly reviewed the January 2011 VA examination report and finds that the conclusions rendered by the examiner are not supported by adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (examiners must support their conclusions with analysis and clinical data) & Hernandez-Toyens, 11 Vet. App. 379, 382 (1998) (the failure of a physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  

Of importance to the Board in this matter is the fact that service treatment records show medical care in February 1953 for a headache and cold symptoms with tenderness in the sinuses for one week.  X-rays were ordered.  A March 1954 sinus X-rays showed hypoplastic frontal sinuses with slight thickening of the mucous membrane of the maxillary sinuses and slight clouding of the anterior ethmoid cells.  

Therefore, given the concerns raised by the Veteran's representative, the irregular timeline (of receipt of pertinent treatment records and of the according of the pertinent VA examination to the Veteran), and the inadequate medical opinion provided, the Board finds that a new VA examination is required as to the nasal disorder claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The AMC/RO should take appropriate steps to obtain outstanding records of nasal treatment that the Veteran received at the VAMC in East Orange, New Jersey dating from January 1960 to December 1969.  Also, any available treatment records from the VAMC in Augusta, Georgia dating from January 2011 to present should be obtained.  If these records are unavailable, that fact should be noted in the claims file.  All such available records should be associated with the claims folder.  

2. Then, the AMC/RO should accord the Veteran an appropriate VA examination to determine the nature and etiology of any nasal disorder that he may have.  The Veteran's claims folder must be provided to the VA examiner to review in conjunction with the examination, and the examination report should state that the claims folder has been reviewed.  All relevant testing should be completed.

All pertinent pathology should be noted in the examination report.  For any nasal disorder diagnosed on examination, the examiner should provide an opinion as to whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood) that such disability occurred during, or is otherwise etiologically related to the Veteran's active service.  In answering this question, the examiner should address the service treatment records reflecting pertinent medical care in service.  The examiner should provide a thorough and complete rationale for all opinions provided in the examination report.

3. Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed.  In particular, the RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

4. The RO/AMC should then readjudicate the issue of entitlement to service connection for a nasal disorder.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to this issue as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

